DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,884,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application merely claims a broader scope from the ‘743 patent.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,612,844. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application merely claims a broader scope from the ‘844 patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webber (US 9,612,844).
Referring to claims 1, 3 and 5, Webber discloses a method of scheduling instructions (fig. 5, scheduler 20) within a processing unit (fig. 1, processor) comprising: decoding, in an instruction decoder (fig. 6, pre-decode 40/46; 6:34-36), an instruction (fig. 6, fetched instruction 38/44) in a scheduled task (fig. 6, thread 32/34) in an active state (1:61-67, threads running state); and in response to determining that a swap flag (5:21-32, illegal instruction flag; 6:37-43) in the decoded instruction is set, triggering a scheduler to de-activate the scheduled task (5:21-32, disable thread; 6:44-48).
As to claims 2 and 4 , Webber discloses the method of claim 1, comprising: in response to determining that the swap flag in the decoded instruction is not set sending the decoded instruction to an ALU targeted by the decoded instruction (6:49-53, no flag and execution instruction).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakewill (US 6,560,754).
Referring to claims 1, 3 and 5, Hakewill discloses a method of scheduling instructions (fig. 6, wait or execute instruction 614) within a processing unit (fig. 1, processor) comprising: decoding, in an instruction decoder (fig. 6, decode FSI 604), an instruction (fig. 6, FSI 602) in a scheduled task in an active state (fig. 6, instruction set 602 for pipeline flow 600); and in response to determining that a swap flag (fig. 6, flag 614 to No) in the decoded instruction is set, triggering a scheduler to de-activate (fig. 6, wait) the scheduled task.
As to claims 2 and 4, Hakewill discloses the method of claim 1, comprising: in response to determining that the swap flag in the decoded instruction is not set (fig. 6, flag 614 to Yes) sending the decoded instruction to an ALU targeted by the decoded instruction (fig. 6, execute instruction 616).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 2005/0,114,626 discloses scheduling flag 88 for instruction execution schedule as in figs, 7 and 9-10.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182